IN THE
                          TENTH COURT OF APPEALS

                                No. 10-19-00097-CV

THE ESTATE OF WILLIAM BENFORD,
                                                          Appellant
v.

CITY OF BRYAN,
                                                          Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 18-002982-CV-272


                          MEMORANDUM OPINION


      Appellant, the Estate of William Benford, has filed an unopposed motion to

dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal does not

prevent a party from seeking relief to which it would otherwise be entitled. The motion

is granted, and the appeal is dismissed.
                                        JOHN E. NEILL
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed June 12, 2019
[CV06]




Estate of Benford v. City of Bryan                      Page 2